United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sutter Creek, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1843
Issued: September 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 20, 2016 appellant filed a timely appeal from an August 31, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of compensation in
the amount of $148,642.64 was created; and (2) whether it properly found that appellant was at
fault in creating the overpayment and therefore ineligible for waiver of recovery of the
overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts of the case as presented in the
prior Board decision are incorporated herein by reference. The relevant facts are as follows.
On February 9, 1990 appellant, then a 40 year-old rural carrier, filed a notice of
occupational disease (Form CA-2) alleging neck and back injuries due to performance of
repetitive motions while casing, carrying and delivering mail. OWCP accepted appellant’s claim
for thoracic outlet syndrome and tendonitis of the right wrist. Appellant received intermittent
wage-loss compensation during the period February 10, 1990 through November 6, 1996. She
returned to full time limited duty on April 27, 1996.
Appellant filed a claim for compensation (Form CA-7) for leave without pay on
February 28, 2001 and received intermittent compensation through June 14, 2001 due to her
accepted wrist tendinitis condition. She returned to full-time limited duty on June 14, 2001.
Appellant underwent an authorized surgical procedure related to her thoracic outlet syndrome in
September 2001. She did not return to work after September 2001. The record substantiates
periodic roll payments commencing June 16, 2002.
OWCP issued a preliminary determination dated April 25, 2013 finding an overpayment
of compensation. According to the record, appellant had failed to disclose employment activities
on Form EN1032’s dated November 23, 2007, November 28, 2008, November 21, 2009, and
November 24, 2010. It found in its April 25, 2013 preliminary determination that appellant had
sold items at her farm and engaged in other employment activity, such as offering tours, while
receiving FECA compensation. OWCP found that an overpayment was created from August 23,
2006 (15 months prior to the November 23, 2007 EN1032) through November 24, 2010.
According to the preliminary determination, appellant was overpaid for this period “because she
did not report self-employment on EN1032 forms and knew or should have known she was
creating an overpayment.” It also made a preliminary finding that appellant was with fault in
creating the overpayment, as she should have known her compensation was “subject to recovery”
if she did not respond truthfully to the questions on the EN1032 forms.
On May 29, 2013 appellant submitted 36 pages of argument and evidence regarding the
overpayment issues.
OWCP issued a final overpayment decision dated May 29, 2013, finding that appellant
had chosen not to submit evidence either refuting the amount of the overpayment or the finding
of fault.
On August 5, 2013 appellant appealed to the Board. The Board remanded the case for
proper review of the evidence of record.3

2

Docket No. 13-1840, Order Remanding Case (issued September 24, 2013); Docket No. 14-0706 (issued
June 10, 2015).
3

Docket No. 13-1840 (issued September 24, 2013).

2

In a letter dated November 8, 2013, OWCP reported that, in a telephone conference,
appellant had been advised to provide sufficient proof of her monthly expenses. It provided her
15 days to submit the additional evidence. By letter dated November 13, 2013, appellant stated
that she had previously explained that her insurance rates had increased and her Social Security
payment had been reduced, but that OWCP had refused to listen. She submitted receipts, copies
of invoices, and other financial documents.
By decision dated January 24, 2014, OWCP issued a final determination with respect to
an overpayment of compensation in the amount of $148,642.64 and finding of fault. As to fault,
it found that appellant should have known her compensation was “subject to forfeiture.”
On February 11, 2014 appellant again appealed to the Board. By decision dated June 10,
2015, the Board set aside the January 24, 2014 decision, finding that OWCP had failed to
establish that appellant knowingly omitted or understated her employment activities. The Board
explained that OWCP had not cited to 5 U.S.C. § 8106(b), nor any other authority when finding
that the simple failure to provide information on the EN1032 forms results in forfeiture of
compensation. In addition, the Board noted that 5 U.S.C. § 8106(b) was a penalty provision, and
must be strictly construed. OWCP failed to adequately address the underlying basis for the
declared overpayment of compensation. The case was remanded for proper findings with respect
to the overpayment issues.
On remand OWCP issued a decision dated September 30, 2015, finding that appellant
had forfeited her compensation under 5 U.S.C. § 8106(b)(2). It held that appellant had
knowingly omitted or understated earnings because she was owner/operator of Willow Creek
Ranch, a for-profit farm during the periods covered by the CA-1032 forms signed on
November 23, 1007, November 28, 2008, November 21, 2009, and November 24, 2010.
In a letter dated October 30, 2015, OWCP issued a preliminary determination that an
overpayment of $148,642.64 was created because of the forfeiture of compensation, and
appellant was at fault in creating the overpayment. On November 25, 2015 appellant timely
requested a prerecoupment hearing before an OWCP hearing representative, contesting the
occurrence of the overpayment and the finding of fault. A telephonic hearing was held on
July 11, 2016 before an OWCP hearing representative.
By decision dated August 31, 2016, the hearing representative held that the “forfeiture is
not the issue on appeal and is, therefore, assumed to be correct and valid, insofar as [appellant]
has not, to date, contested it.” The hearing representative finalized the $148,642.64 overpayment
and the finding of fault.
LEGAL PRECEDENT
5 U.S.C. § 8106(b) provides in pertinent part:
“The Secretary of Labor may require a partially disabled employee to report [her]
earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at times the Secretary specifies.… An employee who-(1) fails to make an affidavit or report when required; or
3

(2) knowingly omits or understates any part of [her] earnings;
forfeits [her] right to compensation with respect to any period for which the
affidavit or report was required. Compensation forfeited under this subsection, if
already paid, shall be recovered … under section 8129 of this title, unless
recovery is waived under that section.”4
ANALYSIS
In the present case, OWCP found that appellant had forfeited her compensation from
August 23, 2006 (15 months prior to the November 23, 2007 EN1032) through November 24,
2010, creating an overpayment of compensation in the amount of $148,642.64. The Board finds
the case must be remanded to OWCP as the hearing representative did not properly address the
issues presented.
The overpayment in this case was based on a determination that appellant had forfeited
compensation in the amount of $148,642.64. As the overpayment is based on the forfeiture, a
review of the overpayment issues, including fact of overpayment, amount, and fault, must
properly address the forfeiture issue. In reviewing an overpayment decision, the determination
of whether an overpayment occurred includes an examination of the underlying OWCP decision
that created the alleged overpayment.5
Often OWCP issues a final forfeiture decision and a preliminary determination of an
overpayment resulting from the forfeiture, on the same day and when a claimant pursues a
prerecoupment hearing on the overpayment, the forfeiture issue is before the hearing
representative.6 This also holds true when OWCP issues a preliminary determination of an
overpayment approximately one month after the forfeiture decision, as in the present case. In
J.A.,7 a case cited in the Board’s prior decision, OWCP had issued a forfeiture decision on
March 24, 2011, and then an April 20, 2011 preliminary determination of an overpayment based
on the forfeiture. Following a request for a prerecoupment hearing on the overpayment, the
hearing representative remanded the case to consider whether the forfeiture period was correct.
Even though appellant had not exercised the appeal rights provided with the September 30, 2015
forfeiture decision, the Board held that the forfeiture issue was properly before the hearing
representative. The Board found that although the hearing representative indicated that she was
only addressing the overpayment of compensation issue, the underlying basis for the preliminary
overpayment determination was the forfeiture of compensation.8

4

5 U.S.C. § 8106(b).

5

See John A. Deyampert, Docket No. 95-0831 (issued November 24, 1997) (fact of overpayment was based on
forfeiture and the forfeiture decision must be reviewed by the Board).
6

See, e.g., L.C., Docket No. 13-0265 (issued September 12, 2014).

7

Docket No. 12-1793 (issued May 7, 2013).

8

Id.

4

In the August 31, 2016 decision, the hearing representative held that the “forfeiture is not
the issue on appeal and is, therefore, assumed to be correct and valid, insofar as [appellant] has
not, to date, contested it.” However, the hearing representative in the August 31, 2016 decision
should have considered the forfeiture issue and made a proper determination as to whether it was
correct as to its occurrence. Appellant contested the occurrence of an overpayment and the
finding of fault, and these issues cannot be adjudicated without a proper review of the underlying
forfeiture of compensation issue.9 The case will accordingly be remanded to OWCP for a proper
review of the forfeiture issue and the resulting overpayment issues. After such development as
deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 31, 2016 is set aside and the case is remanded for further
action consistent with this decision of the Board.
Issued: September 14, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

Supra note 5.

5

